Exhibit 10.90

 
Certain confidential information contained in this document, marked by brackets
and the word "REDACTED" ([REDACTED]), has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as Amended.




LICENSE AND SUBLICENSE AGREEMENT




THIS LICENSE AND SUBLICENSE AGREEMENT (“AGREEMENT”) is made this 12th day of
September, 2005 by and between PROMEGA CORPORATION, a corporation organized and
existing under the laws of the State of Wisconsin and with principal offices
located at 2800 Woods Hollow Road, Madison, Wisconsin, 53711 ("LICENSOR") and
Gene Logic Inc., a corporation organized and existing under the laws of the
State of Delaware with principal offices located at 610 Professional Drive,
Gaithersburg, MD 20879 (“LICENSEE”) (each a “Party”, and together the “Parties”
herein).
 
WHEREAS LICENSOR is exclusive licensee for a defined “Exclusive Field of Use” as
that term is defined in the License Agreement from the Regents of the University
of California ("UC Regents") dated June 1, 2003, of specified rights in United
States Patent Nos. 5,583,024 which issued December 10, 1996; 5,674,713 which
issued October 7, 1997; and 5,700,673 which issued December 23, 1997; (there
being no foreign patent applications or issued patents corresponding thereto)
and in the inventions described and claimed therein (collectively, “UC Regents’
Patents”); and


WHEREAS LICENSOR, by letter agreement with UC Regents dated August 22, 2005 and
in conjunction with its rights under the June 1, 2003 License Agreement (such
documents may be referred to collectively hereafter as the “UC REGENTS
AGREEMENT”), is authorized to sublicense UC Regents’ Patents under the terms and
conditions set forth herein;


WHEREAS LICENSOR is owner by assignment from the inventors of their entire
right, title and interest in United States Patent Nos. 5,670,356 which issued
September 23, 1997; 6,552,179 which issued April 22, 2003; and 6,387,675 which
issued May 14, 2002 and additional pending patent applications and the foreign
patent applications corresponding thereto (“Promega’s Patents”); and


WHEREAS LICENSEE wishes to: a) obtain a non-exclusive sublicense in the
TERRITORY under the FIELD OF USE to practice the UC Regents’ Patents in
conjunction with offering and performing LICENSED SERVICES to third parties, and
using LICENSED PRODUCTS and LICENSED METHODS in its own internal research; and
b) obtain a non-exclusive license in the TERRITORY under the FIELD OF USE to
practice the Promega Patents in conjunction with offering and performing
LICENSED SERVICES to third parties, and using LICENSED PRODUCTS and LICENSED
METHODS in its own internal research; and



--------------------------------------------------------------------------------


WHEREAS LICENSOR wishes to grant such license and sublicense to LICENSEE in
accordance with the terms of the Agreement.


NOW, THEREFORE in consideration of the foregoing premises, the Parties agree as
follows:
 
 

1.
DEFINITIONS

 
1.1  EFFECTIVE DATE is the date first set forth above.


1.2  FIELD OF USE means research use in LICENSEE’s own facilities in Acellular
and Cellular Luminescent Assays. As used in this definition, “research use”
includes LICENSEE’s performance of LICENSED SERVICES, provided at all times that
specifically excluded from the FIELD OF USE are any and all diagnostic,
entertainment, quality control, and therapeutic uses.


1.3  LICENSED METHOD means any process, art or method that is covered by methods
claims in the LICENSED PATENT RIGHTS, or the use or practice of which, but for
the license granted in this Agreement, would infringe or contribute to the
infringement of (pursuant to 35 U.S.C. §271(c)), or induce the infringement of
(pursuant to 35 U.S.C. §271(b)), any LICENSED PATENT RIGHTS, when used in
conjunction with LICENSED PRODUCTS. LICENSED METHOD does not permit use of the
method claims in the LICENSED PATENT RIGHTS with luciferases other than those
contained in the LICENSED PRODUCTS.


1.4  LICENSED PATENT RIGHTS means the VALID CLAIMS of: (i) to the extent
assigned to or otherwise obtained by the UC Regents and licensed to LICENSOR,
the UC Regents’ Patents set forth as in Appendix A attached to this Agreement
and made a part hereof; and (ii) the Promega Patents set forth in Appendix A.
Also included in this definition are the VALID CLAIMS of any continuations,
continuations in part, divisionals, reissues, reexaminations, extensions and
substitutions.


1.5   LICENSED PRODUCT means products that, fall within the scope of the
LICENSED PATENT RIGHTS, and: (a) comprise stand-alone LICENSED TECHNOLOGY; (b)
are whole, live cells transiently transfected with the LICENSED TECHNOLOGY;
and/or (c) are whole, live cells stably transfected with the LICENSED
TECHNOLOGY.


1.6   LICENSED TECHNOLOGY shall mean LICENSOR’S pGL-2, pSP-luc+NF Fusion, pGL-3,
pGL-4, Rapid Response™ and Chroma-Luc™ Vectors and any derivative vectors
modified by the insertion of cloned eukaryotic gene sequences. No modifications
of the luciferase gene sequence in any of these vectors included within LICENSED
TECHNOLOGY is allowed or included. If the LICENSOR makes improvements to the
luciferase genes included within LICENSED TECHNOLOGY and these improved genes
are sold or licensed to third parties by the LICENSOR, these improvements may be
included within the LICENSED TECHNOLOGY at the request of LICENSEE.



--------------------------------------------------------------------------------


1.7  LICENSED SERVICE means LICENSEE’s use of the LICENSED METHODS or LICENSED
PRODUCTS on behalf of a third party in exchange for monetary or other
consideration, and for the purpose of the detection or quantitation of
luminescence in: (1) Acellular Luminescent Assays, where such assays detect or
quantitate luciferase activity in vitro in reaction mixtures lacking whole
cells, and in lysed-cell assays; and/or (2) Cellular Luminescent Assays, where
such assays detect or quantitate luciferase activity in vivo in whole cells,
including without limitation cells, tissues, organs, or whole animals. For the
purposes of this Agreement, Acellular Luminescent Assay shall mean use involving
the imaging or luminescent assay of acellular in vitro samples and lysed cell
samples lysed and assayed by the addition of reagents, and Cellular Luminescent
Assay shall mean use involving the imaging of luminescence from intact cells,
tissues, organs, and rats or mice.


1.8  TERM shall mean the period from the EFFECTIVE DATE to the date of
expiration or abandonment of the last of the VALID CLAIMS of LICENSED PATENT
RIGHTS.


1.9  TERRITORY means worldwide.


1.10  VALID CLAIM means a claim of a patent that (i) has not expired; (ii) has
not been disclaimed; (iii) has not been cancelled or superseded, or if cancelled
or suspended, has been reinstated; (iv) has not been admitted to be invalid or
unenforceable through reissue or otherwise; and (v) has not been revoked, held
invalid, or otherwise declared unenforceable or not allowable by a tribunal or
patent authority of competent jurisdiction over such claim from which no further
appeal has or may be taken.
 
 

2.
LICENSE GRANT

 
2.1  As used in this Section 2.1 and elsewhere in this AGREEMENT, LICENSOR’s
grant of a “license” to LICENSEE is understood to include both a license to part
of the LICENSED PATENT RIGHTS it owns or controls and a sublicense to the extent
that LICENSOR is sublicensing certain of the LICENSED PATENT RIGHTS. LICENSOR
hereby grants to LICENSEE, and LICENSEE accepts, subject to the terms and
conditions hereof and in particular the provisions set forth elsewhere in this
Article 2 (LICENSE GRANT), a non-exclusive, royalty-bearing license in the
TERRITORY under LICENSED PATENT RIGHTS to: (i) offer and perform LICENSED
SERVICES in the TERRITORY, in the FIELD OF USE, during the TERM; (ii) to
transmit results and data relating to such LICENSED SERVICES to LICENSEE’s
contracting customers; and, (iii) to use LICENSED PRODUCTS and LICENSED METHODS,
in the FIELD OF USE, in LICENSEE’S own internal research. No other rights are
granted, including the right to: (i) modify, alter or mutate the luciferase gene
sequence of the LICENSED TECHNOLOGY for incorporation into, or occurring in, any
LICENSED PRODUCT and/or (ii) sell or transfer a LICENSED PRODUCT to any third
parties. Furthermore, LICENSEE shall have no right to issue sublicenses.



--------------------------------------------------------------------------------


2.2  To the extent that certain of the LICENSED PATENT RIGHTS fall under UC
REGENTS’ PATENTS and are being sublicensed by LICENSOR, such sublicense granted
hereunder shall be subject to the overriding obligations to the U.S. Government
set forth in 35 U.S.C. 200-212 and applicable governmental implementing
regulations.


2.3  LICENSEE is hereby informed that the UC Regents expressly has reserved the
right to make and to use the inventions licensed by it to LICENSOR under the
LICENSED PATENT RIGHTS for educational and research purposes, but not sale in
the FIELD OF USE.


2.4  Notwithstanding any provision of Article 13 to the contrary, LICENSOR is
obligated and is hereby expressly permitted to provide UC Regents with a copy of
this Agreement.


2.5  Pursuant to the UC REGENTS AGREEMENT, upon termination of the UC REGENTS
AGREEMENT for any reason other than as a result of expiration of the underlying
UC Regents’ Patents, this Agreement shall automatically be terminated. LICENSOR
shall use its best efforts to provide no less than ninety (90) days prior
written notice of any such termination so as to allow LICENSEE to obtain
separate licenses from LICENSOR and UC Regents as necessary. In the event the
termination of the UC REGENTS AGREEMENT is due to a breach by LICENSOR and not
directly caused by any improper act or omission of LICENSEE, LICENSOR shall use
its best efforts to offer to LICENSEE a license for the PROMEGA PATENTS that
reflects:
 

(a)  
commercial terms generally consistent with the terms herein as they relate to
the Promega patents, and

(b)  
LICENSEE’s actual costs in obtaining and maintaining rights to the UC REGENTS
PATENTS,

 
such that LICENSEE shall not be materially and negatively impacted (i.e. worse
off) by having two separate licenses when compared to the terms of this
AGREEMENT
 
 

3.
ROYALTIES AND OTHER CONSIDERATION

 
 
3.1  In consideration for the license granted herein, LICENSEE shall pay to
LICENSOR a license issue fee of [REDACTED] dollars ($[REDACTED] U.S.) within
thirty (30) days of the EFFECTIVE DATE of the Agreement. Such payment shall
cover the first year’s Annual License Maintenance Fee under the Agreement
required to be paid under Section 3.2 below. This license issue fee is
non-refundable and non-cancelable.


3.2  LICENSEE shall pay to LICENSOR an Annual License Maintenance Fee of
[REDACTED] dollars ($[REDACTED] U.S.) beginning on or before each corresponding
anniversary of the Agreement. Such payment is non-refundable and non-cancelable.



--------------------------------------------------------------------------------


3.3  LICENSEE shall pay to LICENSOR non-creditable royalties for LICENSEE’s
Acellular and Cellular Luminescent Assays under the following circumstances: In
the event LICENSEE uses Luminescent Assay Reagents not purchased by LICENSEE
from LICENSOR or its authorized distributor, LICENSEE shall pay [REDACTED] for
each attempted light-yielding determination of the presence or activity of
luminescent proteins of the LICENSED TECHNOLOGY made by LICENSEE. For clarity,
the phrase “Luminescent Assay Reagents” means the solutions (including
substrates, buffers and all other reagents) which, when added to luminescent
proteins, provide the necessary environment, or enhance the existing
environment, in which said luminescent proteins will give off luminescence.
However, LICENSEE shall make no royalty payment to LICENSEE for each attempted
light-yielding determination of the presence or activity of luminescent proteins
of the LICENSED TECHNOLOGY made by LICENSEE when using Luminescent Assay
Reagents purchased from LICENSOR or its authorized distributor.


3.4     In the event that any patent or claim thereof included within the
LICENSED PATENT RIGHTS is held invalid in a final decision by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, then all obligation to pay royalties based on that patent or claim or any
claim patentably indistinct therefrom will cease as of the date of final
decision. The LICENSEE will not, however, be relieved from paying any royalties
that accrued before such final decision, except as the court may otherwise
direct, and the LICENSEE shall be obligated to pay the full amount of royalties
due hereunder to the extent that a LICENSED SERVICE is covered by one or more
remaining VALID CLAIMS within the LICENSED PATENT RIGHTS.


 

 4.
PAYMENTS AND REPORTS

 


4.1  LICENSEE shall make annual royalty reports to LICENSOR on or before
September 1 of each calendar year. Each such royalty report will cover
LICENSEE's most recently completed year and will, at a minimum, show the number
of light-yielding determinations of the presence or activity of the luminescent
proteins of the LICENSED TECHNOLOGY attempted by LICENSEE using Luminescent
Assay Reagents not purchased from LICENSOR. Such report shall be accompanied by
a calculation of the royalties owed pursuant to Paragraphs 3.2 and 3.3 and
payment of said calculated royalties.


4.2  LICENSEE’s written annual report provided under Paragraph 4.1 shall in each
instance indicate whether LICENSEE is using Luminescent Assay Reagents purchased
from LICENSOR pursuant to Paragraph 3.3, in which case the report shall indicate
that no royalty payments are owed to LICENSOR. In the event that LICENSEE has
purchased its requirements for Luminescent Assay Reagents from LICENSOR for
LICENSEE’s attempted light-yielding determinations of the presence or activity
of luminescent proteins under the Agreement during said preceding calendar year,
LICENSEE shall have no royalty payment obligation and LICENSEE’s report required
under Section 4.1 shall so state.



--------------------------------------------------------------------------------


4.3  Each royalty report under this Article 4 shall be accompanied by LICENSEE’s
payments due to LICENSOR pursuant to Paragraphs 3.2 and 3.3 above, if required.
All payments due hereunder shall be payable in United States Dollars. Conversion
of foreign currency to U.S. Dollars shall be made at the conversion rate
existing in the United States as reported in the Wall Street Journal on the last
working day of each royalty reporting period.


4.5  LICENSEE shall maintain at its principal office usual books of account and
records showing its actions under this Agreement. Such books and records shall
be open to inspection and copying, upon reasonable notice during usual business
hours by an independent certified public accountant reasonably acceptable to
LICENSEE for three (3) years after the calendar year to which they pertain, for
purposes of verifying the accuracy of the royalties paid by LICENSEE under this
Agreement. The fees and expenses of LICENSOR’s representatives performing such
examination shall be borne by LICENSOR. However, if an error in the reporting of
expenses or proceeds of more than five percent (5%) for any annual reporting
period is discovered, then the fees and expenses of these representatives shall
be borne by LICENSEE. LICENSOR and any such independent certified public
accountant shall treat LICENSEE's books and records as confidential.


4.6  In the event that payments made by LICENSEE to LICENSOR are late, LICENSEE
shall pay to LICENSOR interest charges at a rate of [REDACTED] percent
([REDACTED]%) per month. Such interest will be calculated from the date payment
was due until actually received by LICENSOR.
 
 

5.
PRODUCT MARKING

 
 
LICENSEE shall mark on marketing brochures and its website specifically
identifying the LICENSED PRODUCTS used in LICENSED SERVICES sold under the terms
of this Agreement with the following language:


Luciferase Technology licensed from Promega Corporation under U.S. Pat. Nos.
5,670,356, 6,552,179, 6,387,675 and related patents and patent applications.
 
 

6.
Infringement

 
 
LICENSOR is under no obligation whatsoever to enforce its rights under the
LICENSED PATENT RIGHTS and shall have the right to do so at its sole discretion.
 
 

7.
LIFE OF THE AGREEMENT

 
 
7.1 Unless otherwise terminated by an operation of law or by acts of the parties
in accordance with the terms of this Agreement, this Agreement shall be in force
during the TERM hereof.



--------------------------------------------------------------------------------


7.2     If either party to this Agreement fails to perform or violates any term
or covenant of this Agreement, then the other party may give written notice of
such default (“Notice of Default”). If the party receiving such Notice of
Default fails to repair such default within sixty (60) days after the effective
date of such notice, then the other party will have the right to immediately
terminate this Agreement by providing a written notice of termination (“Notice
of Termination”) to the other party. Notwithstanding the foregoing, LICENSEE has
the right at any time to terminate this Agreement by providing a Notice of
Termination to LICENSOR. Termination of this Agreement will be effective sixty
(60) days from the date of such notice.


7.3  Termination of this Agreement for any reason whatsoever shall not excuse
LICENSEE from paying to LICENSOR any required royalties or payments pursuant to
Article 3 (ROYALTIES AND OTHER CONSIDERATION) herein prior to the effective date
of such termination and all royalties and payments thus earned, but unpaid,
shall immediately become due and payable.


7.4  This Agreement will automatically terminate without the obligation to
provide sixty (60) days notice as set forth in Paragraph 7.2 upon the filing of
a petition for relief under the United States Bankruptcy Code by or against the
LICENSEE as a debtor or alleged debtor.


7.5  If applicable LICENSED PATENT RIGHTS exist at the time of any provision,
sale, offer for sale, or import of a LICENSED SERVICE, then pursuant to the
terms of Section 3.3, any required royalties shall be paid at the times provided
herein and pursuant to Section 4.1, any required royalty reports shall be
rendered in connection therewith, notwithstanding the absence of applicable
LICENSED PATENT RIGHTS with respect to such LICENSED SERVICES at any later time.
Otherwise, no royalties shall be paid on such LICENSED SERVICE.


7.7  Upon termination of this Agreement, the following provisions shall survive
the termination of this Agreement: 4 (PAYMENTS AND REPORTS), 7 (LIFE OF THE
AGREEMENT), 9 (LIMITED WARRANTY), 10 (COMPLIANCE WITH GOVERNMENTAL OBLIGATIONS),
12 (NOTICE), 13 (CONFIDENTIALITY), 15 (INDEMNIFICATION) and 16 (MISCELLANEOUS)
herein.
 
 

8.
BREACH AND CURE

 
 
8.1  In addition to applicable legal standards, LICENSEE shall be in material
breach of this Agreement for failure to pay required royalties pursuant to
Article 3 (ROYALTIES AND OTHER CONSIDERATION).



--------------------------------------------------------------------------------


8.2  Either party shall have the right to cure its material breach. The cure
shall be effected within a reasonable time but in no event later than sixty (60)
days after written notice of breach as set forth in Paragraph 7.2.


8.3  LICENSOR or UC Regents (to the extent that it is a third party beneficiary
of this Agreement) have the right, individually or together, to pursue action
for any breach by LICENSEE of this Agreement, provided however that UC Regents’
rights shall not extend beyond benefits conferred upon it herein.
 
 

9. LIMITED WARRANTY

 
 
9.1  LICENSOR represents and warrants that it has the lawful right to grant this
license.


9.2  THIS LICENSE AND LICENSED PATENT RIGHTS ARE PROVIDED WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED. LICENSOR MAKES NO REPRESENTATION OR WARRANTY THAT THE
LICENSED PRODUCT, LICENSED SERVICE OR LICENSED METHOD WILL NOT INFRINGE ANY
PATENT (OR OTHER PROPRIETARY RIGHT OF ANY THIRD PARTY).


9.3  IN NO EVENT WILL LICENSOR BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THIS LICENSE OR THE USE OF THE
INVENTION OR LICENSED PRODUCT.


9.4  Nothing in this Agreement shall be construed as:

(a)  
a warranty or representation, express or implied, by LICENSOR as to the
validity, enforceability, or scope of the LICENSED PATENT RIGHTS; or

(b)  
a warranty or representation, express or implied, that anything made, used, sold
or otherwise disposed of under any license granted in this Agreement is or will
be free from infringement of patents of third parties; or

(c)  
an obligation to bring or prosecute actions or suits against third parties for
patent infringement; or

(d)  
conferring by implication, estoppel or otherwise any license or rights under any
patents of LICENSOR other than the LICENSED PATENT RIGHTS as defined herein,
regardless of whether such patents are dominant or subordinate to the LICENSED
PATENT RIGHTS; or

(e)  
an obligation by LICENSOR to furnish know-how, technology or information other
than that provided in the LICENSED PATENT RIGHTS




--------------------------------------------------------------------------------



10. COMPLIANCE WITH GOVERNMENTAL OBLIGATIONS

 
LICENSEE shall comply with all governmental requests directed to it relating to
LICENSED SERVICES and will provide all information and assistance necessary to
comply with the governmental requests. Failure to take necessary action and to
comply with said requests shall be considered a material breach of this
Agreement, LICENSOR disclaims any obligations or liabilities arising under the
license provisions of this Agreement if LICENSEE is charged in a governmental
action for not complying with or fails to comply with any governmental
regulations.



11. PUBLICITY


11.1     Any public announcements regarding the existence or terms of this
Agreement shall be coordinated between LICENSOR and LICENSEE and shall be made
only by mutual written agreement.


11.2     Except as required in Article 5 herein, nothing contained in this
Agreement shall be construed as conferring any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of the Parties hereto, including the UC Regents (including
contraction, abbreviation or simulation of any of the foregoing). Unless
required by law, the use by LICENSEE of the name, “The Regents of the University
of California” or the name of any campus of the University of California is
expressly prohibited.


 

12.
NOTICE

 
 
Any notices given under this Agreement shall be in writing and sent to the
respective party at such party’s address as follows:
 
 
 if to LICENSOR, to: 
Attention: General Counsel
Promega Corporation
2800 Woods Hollow Road
Madison, Wisconsin 53711-5399
     if to LICENSEE, to:  Attention: General Counsel
Gene Logic Inc.
610 Professional Drive
Gaithersburg, Maryland 20897

 
Any notice shall be deemed to have been given (i) when delivered in person, (ii)
one business day after deposit with a nationally recognized overnight courier
service, (iii) five (5) business days after being deposited in the United States
mail postage prepaid, first class, registered or certified mail or (iv) the
business day on which it is sent and received by facsimile transmission.
 

--------------------------------------------------------------------------------



13.
CONFIDENTIALITY AND TRANSFER OF MATERIAL

 
 
Each Party may have or will receive confidential information from the other
Party. Each Party shall not disclose, or otherwise make available to any third
party, confidential information received from the other Party without the prior
written permission of the disclosing Party; provided, however, that the
obligations of confidentiality hereunder shall apply only to information which
has been designated in writing as "confidential" or, if orally disclosed,
reduced to writing within thirty (30) days from the date of disclosure and
designated as "confidential." Further, the obligations of confidentiality
hereunder shall not apply to any information which can be demonstrated to:


(i)
have been known to the Party receiving the information prior to receipt thereof
from the other Party;
(ii)
have been or have become a matter of public information or publicly available
through no act or failure to act on the part of the Party receiving the
information;
(iii)
have been acquired by the Party receiving the information from a third party
entitled to disclose the information to it;
(iv)
have been developed by the Party receiving the information without reference to
the information; or
(v)
be required to be disclosed by law or court or governmental order, provided that
the party required to disclose the other party’s information shall notify such
other party and cooperate with any effort of the other party to limit disclosure
to the extent permitted.

 

14.
FORCE MAJEURE

 
14.1     The parties to this Agreement shall be excused from any performance
required hereunder if such performance is rendered impossible or unfeasible due
to any catastrophes or other major events beyond their reasonable control,
including, without limitation, terrorism, war, riot, and insurrection; laws,
proclamations, edicts, ordinances or regulations; strikes, lock-outs or other
serious labor disputes; and floods, fires, explosions, or other natural
disaster. When such events have abated, the parties’ respective obligations
hereunder shall resume.
 
14.2     Either party to this Agreement, however, will have the right to
terminate this Agreement upon thirty (30) days’ prior written notice if either
party is unable to fulfill its obligations under this Agreement due to any of
the causes specified in Paragraph 14.1 for a period of one (1) year.

 
15.
INDEMNIFICATION

 
 
15.1     LICENSEE agrees to indemnify, hold harmless and defend LICENSOR, the UC
Regents, and their respective officers, employees and agents; the sponsors of
the research that led to the Invention; and the inventors of patents and patent
applications in the LICENSED PATENT RIGHTS and their employers, against any and
all claims, suits, losses, damage, costs, fees, and expenses resulting from or
arising out of exercise of this license by LICENSEE. This indemnification will
include, but will not be limited to, any product liability claims.



--------------------------------------------------------------------------------


15.2     LICENSOR promptly shall notify LICENSEE in writing of any liability or
action in respect of which LICENSOR intends to claim such indemnification, and
LICENSEE shall have the right to participate in, and, to the extent LICENSEE so
desires, jointly with any other indemnitor similarly noticed, to assume the
defense thereof with counsel selected by LICENSEE; provided, however, that
LICENSOR shall have the right to retain its own counsel, at its sole expense, if
representation of LICENSOR by the counsel retained by LICENSEE would be
inappropriate due to actual or potential differing interests between LICENSOR
and any other party represented by such counsel in such proceedings. The
indemnity agreement in this Article 15 shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the consent of LICENSEE, which consent shall not be withheld
unreasonably. The failure to deliver notice to LICENSEE within a reasonable time
after the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve LICENSEE of any liability to LICENSOR directly
attributable to such failure to deliver notice. LICENSOR’s omission to deliver
notice to LICENSEE will not relieve it of liability that it may have to LICENSOR
otherwise than under this Article 15. LICENSOR, its employees and agents, shall
cooperate fully with LICENSEE and its legal representatives in the investigation
and defense of any action, claim or liability covered by this indemnification.


15.3     It is acknowledged that LICENSEE has been performing certain activities
prior to the EFFECTIVE DATE. LICENSOR, on behalf of itself and UC Regents,
agrees to hold LICENSEE harmless from and against any and all liabilities
arising from such activities infringing rights owned or otherwise controlled by
LICENSOR or the UC REGENTS to the extent that LICENSEE’s activities would be
constituted LICENSED METHODS or LICENSED PRODUCTS or LICENSED SERVICES or
otherwise employed LICENSED TECHNOLOGY in the FIELD OF USE prior to the
EFFECTIVE DATE.


15.4     During the term of this Agreement and for three (3) years following its
termination or expiration, LICENSEE, at its sole cost and expense will obtain
and maintain the following insurance (or an equivalent program of self
insurance):
 
15.4.1     Commercial Form General Liability Insurance with limits as
follows: [REDACTED]
 
15.4.2     The coverage and limits referred to in Paragraph 15.4.1 above will
not in any way limit the liability of LICENSEE. Upon LICENSOR’s reasonable
request, LICENSEE will furnish LICENSOR with certificates of insurance
evidencing compliance with all requirements.


15.5     LICENSOR will promptly notify LICENSEE in writing of any claim or suit
brought against LICENSOR or the UC REGENTS for which LICENSOR or the UC REGENTS
intends to invoke the provisions of this Article 15 (INDEMNIFICATION). LICENSEE
will keep LICENSOR or the UC REGENTS informed of its defense of any claims
pursuant to this Article 15 (INDEMNIFICATION).
 
 

16.
MISCELLANEOUS

 
 
16.1    The headings of the several sections of this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.


16.2  This Agreement sets forth the entire agreement between the parties
concerning the subject matter hereof and supersedes all previous agreements,
written or oral. No amendment or modification hereof shall be valid or binding
upon the parties unless made in writing and signed on behalf of each party by an
authorized representative.


16.3  This Agreement, including the performance and enforceability hereof, shall
be governed by and construed in accordance with the laws of the State of
California.


16.4  This Agreement shall be binding on the parties hereto and upon their
respective heirs, administrators, successors and assigns.


16.5  This Agreement is personal to the LICENSEE. LICENSEE may not assign or
transfer this Agreement, including by operation of law, without LICENSOR’s prior
written consent, which consent shall not be unreasonably withheld. Any attempted
assignment by the LICENSEE without the written consent of LICENSOR will be null
and void. This Agreement is binding upon and will inure to the benefit of
LICENSOR, its successors and assigns. Notwithstanding the foregoing, in the
event that all or substantially all of LICENSEE’s assets used in its drug
repositioning business are acquired by a third party, then this agreement shall
be fully assumable and transferable to that third party and shall inure to the
benefit of that third party


16.6     This Agreement shall not be binding upon the parties until it has been
signed below on behalf of each party by an authorized representative, in which
event, it shall be effective as of the EFFECTIVE DATE.


16.7     Should any provision of this Agreement be held invalid, illegal or
unenforceable by a court or other entity of competent jurisdiction, such
provision shall be considered void. All other provisions, rights and obligations
shall continue without regard to such provision.


16.8     No failure or delay by either Party in exercising any of its rights or
remedies hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other or further
exercise thereof of any other right or remedy. The rights and remedies of the
Parties provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.



--------------------------------------------------------------------------------


16.9     The relationship of LICENSEE and LICENSOR established by this Agreement
is that of independent contractors, and nothing contained in this Agreement will
be construed to constitute the parties as partners, joint ventures, co-owners or
otherwise as participants in a joint or common undertaking.


16.10     This Agreement may be executed in counterparts, each of which shall be
an original and all of which together shall constitute one and the same
instrument.


16.11     If this Agreement or any associated transaction is required by the law
of any nation to be either approved or registered with any governmental agency,
LICENSEE will assume all legal obligations to do so. LICENSEE will notify
LICENSOR if it becomes aware that this Agreement is subject to a United States
or foreign government reporting or approval requirement. LICENSEE will make all
necessary filings and pay all costs including fees, penalties and all other
out-of-pocket costs associated with such reporting or approval process.


16.12     LICENSEE shall comply with all applicable international, national,
state, regional and local laws and regulations in performing its obligations
hereunder and in its use, manufacture, sale or import of the LICENSED PRODUCTS,
LICENSED SERVICES or practice of the LICENSED METHOD. LICENSEE will observe all
applicable United States and foreign laws with respect to the transfer of
LICENSED PRODUCTS and related technical data and the provision of LICENSED
SERVICES to foreign countries, including, without limitation, the International
Traffic in Arms Regulations (ITAR) and the Export Administration Regulations.
LICENSEE shall manufacture LICENSED PRODUCTS and practice the LICENSED METHOD in
compliance with applicable government importation laws and regulations of a
particular country for LICENSED PRODUCTS made outside the particular country in
which such LICENSED PRODUCTS are used, sold or otherwise exploited.


16.13
This Agreement includes the attached Appendix A.





[The Remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the LICENSOR and LICENSEE have executed this Agreement as of
the EFFECTIVE DATE.

 

     
LICENSOR: PROMEGA CORPORATION
     
By:
     
Name:
         
Title:
             
LICENSEE: GENE LOGIC INC.
     
By:
     
Name:
         
Title:
   

     



--------------------------------------------------------------------------------




APPENDIX A
LICENSED PATENT RIGHTS


UC Regents’ Patents
 
 




1.
US Patent 5,583,024 “Recombinant expression of Coleoptera luciferase,” McElroy
et al inventors, issued December 10, 1996, assigned to the Regents of the
University of California and licensed exclusively to Promega Corporation.
2.
US Patent 5,674,713 “DNA sequences encoding Coleoptera luciferase activity,”
McElroy et al inventors, issued October 7, 1997, assigned to the Regents of the
University of California and licensed exclusively to Promega Corporation.
3.
US Patent 5,700,673 “Recombinantly produced Coleoptera luciferase and fusion
proteins thereof” McElroy et al inventors, issued December 23, 1997, assigned to
the Regents of the University of California and licensed exclusively to Promega
Corporation.

 

 
There are no related pending applications thereof including divisionals,
substitutions, and continuation-in-part applications; nor are there any
corresponding foreign applications or patents.


Promega Patents



1.  
US Patent 5,670,356 “Modified Luciferase,” Sherf et al inventors, issued
September 23, 1997, assigned to Promega Corporation.




2.  
US Patent 6,552,179 “Mutant Luciferases” Wood et al inventors, issued April 22,
2003, assigned to Promega Corporation.




3.  
US Patent 6,387,675 “Mutant Luciferases” Wood et al inventors, issued May 14,
2002, assigned to Promega Corporation.




4.  
US Patent Application No. 10/664,341 “Rapidly Degraded Reporter Fusion Proteins”
Zdanovsky et al inventors, filed September 16, 2003, assigned to Promega
Corporation.




5.  
US Patent Application No. 10/943,508 “Synthetic Nucleic Acid Molecule
Compositions and Methods of Preparation” Wood et al inventors, filed September
17, 2004, assigned to Promega Corporation.




6.  
US Patent Application No. 09/645,706 “Synthetic Nucleic Acid Molecule
Compositions and Methods of Preparation” Wood et al inventors, filed August 24,
2000, assigned to Promega Corporation.



And any divisionals, substitutions, continuations-in-part or corresponding
foreign applications that may now be pending or may in the future be filed.

--------------------------------------------------------------------------------

